DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Remarks
The present Office Action is based upon the Applicant’s After Final Amendment filed on 03/17/2021.  Claims 24-31 and 33-42 are now pending in the present application.
Claim rejections under 35 U.S.C. § 112(a) or 35 U.S.C. § 112, first paragraph, are withdrawn.
Allowable Subject Matter
Claims 24-31 and 33-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 24 and 33 are allowable in view of Applicant's amendments and arguments as filed on 08/24/2020 (see pages 6-9 of Applicant’s remarks).
Independent claim 42 is allowable in view of Applicant's amendments and arguments as filed on 08/24/2020 (see pages 6-9 of Applicant’s remarks) and 03/17/2021 (see page 6 of Applicant’s remarks).
Therefore, claims 24-31 and 33-42 are considered novel and non-obvious and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Sorensen et al. (US 20080065276 A1) disclose Remotely Logging Into A Personal Computer.
Taylor et al. (US 20040128065 A1) disclose Vehicle Navigation System For Use With A Telematics System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642